ORDER
Before AHRENS, C.J., CRANDALL, J., and BLACKMAR, Senior Judge.
PER CURIAM.
Plaintiff, Harold Wilson, appeals from the judgment of the trial court, entered pursuant to a jury verdict, in favor of defendant, Keith Merrill, in a personal injury action arising from an automobile accident. We have reviewed the record and find that the jury verdict was supported by sufficient evidence. No error of law appears. An extended opinion would have no precedential value.
*532The judgment of the court is affirmed pursuant to Rule 84.160b).